 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA STAAR,                                     No. 2:18-cv-2658-MCE-KJN PS
12                         Plaintiff,
13           v.                                         ORDER
14    JIM FOLEY, et al.
15                         Defendants.
16

17

18          On September 28, 2018, plaintiff, proceeding without counsel, commenced this action and

19   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.) However, plaintiff’s application

20   is incomplete. She entirely failed to answer question 2 of the application (indicating whether or

21   not she has income from an employer), and only partially completed question 3 (regarding other

22   sources of income).

23          Therefore, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED WITHOUT

25                PREJUDICE.

26          2. Within 28 days of this order, plaintiff shall either pay the filing fee or submit a

27                properly-completed motion to proceed in forma pauperis.

28          3. Failure to either pay the filing fee or submit a properly-completed motion to proceed
                                                       1
 1            in forma pauperis by the applicable deadline will be deemed to be plaintiff’s

 2            abandonment of the action, and will result in dismissal of the action pursuant to

 3            Federal Rule of Civil Procedure 41(b).

 4         IT IS SO ORDERED.

 5   Dated: November 8, 2018

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
